DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that implements account management logic. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).


The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of identifying at least one financial goal of the user by: analyzing one or more accounts of the user to identify one or more transactions; identifying at least one product or service for which the user has transacted above a threshold number of times; and setting the at Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using generic computer components to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of training a prediction model, generating training data set, and the various “learnings” by the prediction model, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the these steps are anything other than generic functions that are well understood in the field (see specification at paragraphs 0047, 0098), and Barfield, JR, et al. (USPAP 2015/0254719) at paragraphs 0038 and 0049; Fisher et al (USPAP 2012/0262461) at paragraph 0051; Cooper et al. at Abstract and Introduction; and Kotsiantis et al. at Abstract and Introduction; indicate that these elements are well-understood, routine and conventional see paragraphs 0047 and 0098 of the instant application) ). Accordingly, a conclusion that the steps are well-understood, routine and conventional activity is supported under Berkheimer option 3. 
            Examiner cites limited examples of the use of heuristic algorithm by a processor and training the heuristic algorithm herein. However, a simple google search will reveal how ubiquitous this concept is, having a wide range of applications in medicine, geography, economics, finance etc. because of its inherent advantage of providing better predictions or estimates or outcomes. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including claims 10 and 17.  Furthermore, the dependent claims 2, 4-9, 11-16 and 18-20 do not resolve the issues raised in the independent claim 8. Accordingly, claims 2 and 4-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Response to Arguments
Applicant's arguments filed 6/05/2020 have been fully considered but they are not persuasive.

Applicant argues that the claim as a whole integrates the abstract idea into a practical application based on the newly recited training process through which a prediction model is trained.
Examiner respectfully disagrees. This limitations have been addressed in the current 101 analysis, supra. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-2, 4-17 and 19-20 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691